Citation Nr: 1147213	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-36 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served in a National Guard unit with periods of active duty from December 2002 to October 2003 and from August 2004 to November 2005.  Before December 1, 2002, he had 8 months and 11 days of prior active service and 2 years, 1 month, and 28 days of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

After the Veteran's appeal was certified to the Board, he submitted additional relevant evidence to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran has a right hip superior labral tear that is as likely as not related to military service.

2.  The Veteran has degenerative disc changes of the cervical spine from C4 through C6 that are as likely as not related to military service.


CONCLUSIONS OF LAW

1.  The Veteran has a right hip superior labral tear that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran has degenerative disc changes of the cervical spine from C4 through C6 that are the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2011). "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24); see 38 C.F.R. § 3.6(a) (2011).  Additionally, "[a]ctive duty for training" for "members of the National Guard . . . of any State" is defined as "full-time duty under section 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Similarly, "[i]nactive duty training" in reference to "members of the National Guard . . . of any State" is defined as "duty (other than full-time duty) performed by a member of the National Guard in any State under sections 316, 502, 503, 504, or 505 of title 32 . . ., or the prior corresponding provisions of law."  38 U.S.C.A. § 101(23); see 38 C.F.R. § 3.6(d)(4).  Thus, to establish basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must either have been ordered into Federal service by the President of the United States, see 10 U.S.C.A. § 12401 (West 2002), or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  See 38 U.S.C.A §§ 101(21), (22)(C); Allen v. Nicholson, 21 Vet. App. 54, 60 (2007).

At the outset, the Board notes the Veteran is seeking service connection for disabilities that he asserts were incurred in or related to his duties during deployment, and especially during his last period of deployment in Iraq.  The Veteran's DD Form 214 for the period of August 9, 2004, to November 16, 2005, shows that the Veteran was ordered into active duty in support of Operation Iraqi Freedom, under the provisions of 10 U.S.C.A. § 12302, and served in Kuwait and Iraq from January 12, 2005, to October 31, 2005.  Thus, because he was ordered into Federal service by the President, he was serving on active duty during this period of time and is therefore potentially eligible for VA benefits based on a disability resulting from disease or injury incurred in or aggravated by active military service from August 9, 2004, to November 16, 2005.  (This same analysis applies to the Veteran's period of service from December 1, 2002, to October 27, 2003, as he was similarly ordered into Federal service by the President under the provisions of 10 U.S.C.A. § 12302 for that period of time.)  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment records (STRs) are silent for complaints related to his cervical spine or right hip.  On a November 2005 post-deployment health assessment, swollen or stiff joints, back pain, and muscle pain were all denied.  

In December 2006, the Veteran presented to a private physician, C.D., M.D., with complaints of shoulder and neck pain.  No specific injury was noted and the results of a magnetic resonance imaging (MRI) failed to reveal evidence of a rotator cuff tear.  Physical therapy was prescribed.  A February 2007 treatment note from a private orthopedic surgeon, D.K., M.D., records the Veteran's complaints of left neck stiffness, muscle spasms, numbness, and pain over the clavicle.  Dr. K. noted that he was unable to generate pain out of the shoulder, but could elicit neck pain.  X-rays of the cervical spine showed some disc narrowing at the inferior cervical levels, but the lordosis looked good.  An MRI was ordered, the results of which showed mild degenerative disc changes at C4 through C6.  Dr. K. noted that the Veteran's shoulder was not symptomatic.

In June 2007, the Veteran presented to another private physician, L.J., M.D., with complaints of ongoing hip pain, which had become increasingly severe over the last six months.  He reported locking and pain while sitting.  Examination revealed slightly limited hip flexion and painful internal and external rotation.  The examiner noted the Veteran had been several times deployed overseas and was also a civilian fireman.  Although the Veteran denied any specific trauma, the examiner indicated that his history suggested that he may have a labral tear.  X-rays showed no lateral ridge or neck osteophytes and no significant lipping.  Cystic changes about the head and neck were not seen.

An MRI of the right hip showed gadolinium and fluid within the right hip joint.  There was a cleft within the anterior/superior aspect of the labrum most consistent with a partial tear through that region.  An impression of superior labral partial tear was recorded.  On June 20, 2007, the Veteran underwent a right hip arthroscopic debridement of the labrum and a defect of the articular cartilage.  

In a November 2007 statement, Dr. J. indicated that further attempts at treatment, to include injections and physician therapy, had not resolved the Veteran's right hip pain.  He noted that the Veteran had denied any specific trauma, but stated that the deployment activities described by the Veteran were likely to have caused the findings he had at the time of his hip arthroscopy.  

Dr. K. also provided a statement dated in November 2007 wherein he noted that he had been treating the Veteran for the past year, initially for complaints of shoulder pain, which were later found to be associated with the Veteran's cervical spine.  Dr. K. noted the Veteran's assertion that wearing a heavy helmet while deployed to Iraq led to his current neck symptoms.

An examination conducted in connection with a post-deployment health reassessment resulted in an opinion that the Veteran cervical spine and right hip disabilities were incurred as a result of activities performed by the Veteran while he was deployed to Iraq in 2005.  

A line of duty investigation was subsequently undertaken, which included procuring a National Guard Bureau Surgeon's opinion in August 2010.  The opinion report concluded that the Veteran's degenerative disc disease of the cervical spine and right hip labral tear, among other things, were incurred secondary to the habitual mandatory wearing of Kevlar, body armor, and combat gear, and combat driving in military vehicles over rough terrain and walking/running over rocky uneven surfaces.  It was thus opined that the evidence supported a finding that the Veteran's right hip and cervical spine disabilities were incurred in the line of duty.

In October 2010, the investigating officer concluded that the Veteran's degenerative changes of the cervical spine and right hip labral tear were incurred in the line of duty.  The investigator determined that the injuries were sustained from the habitual wearing of the combat battle uniform, noting that the Veteran had been assigned to perform duties that were not in line with his military occupational specialty (MOS) and was expected to maintain his role in full "Battle Rattle," which he was unaccustomed to wearing on a prolonged basis.  The investigator's findings were reviewed by appointing and reviewing authorities.  The appointing authority approved the basic findings of the investigating officer, but noted that, given that Veteran's civilian employment as a firefighter, she was unsure whether the cause of his injuries could be solely defined from the wear of a Kevlar and Interceptor Body Armor.  The reviewing authority indicated support of the findings by the Veteran's private physicians and the investigating officer that the Veteran's injuries were likely the result of the rigors of daily convoy operation not familiar to his primary MOS.  

Here, the Board finds the evidence shows currently diagnosed right hip and cervical spine disabilities.  Moreover, as there is no evidence to rebut the line of duty investigation findings, the Board concurs in the conclusion that the Veteran's disabilities were, at least in part, incurred in the line of duty while on active duty, which, in accordance with 38 U.S.C.A. § 105(a), satisfies the second element of service connection.  Shedden v. Principi, 381 F.3d 1163, 1166 (Fed.Cir.2004); see also Conley v. Peake, 543 F.3d 1301 (Fed.Cir.2008) (holding that the section 105(a) presumption only satisfies the in-service incurrence or aggravation of a disease or injury element for service connection).  Further, given the existing private medical evidence suggesting a link between the Veteran's currently diagnosed right hip and cervical spine disabilities and his active duty service while deployed to Iraq, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for a right hip superior labral tear and degenerative disc changes of the cervical spine from C4 through C6 is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Hickson, supra; 38 C.F.R. §§ 3.102, 3.304, 3.304.


ORDER

Service connection for a right hip superior labral tear is granted.

Service connection for degenerative disc changes of the cervical spine from C4 through C6 is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


